DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species 9 drawn to FIGS. 25-27 and 29A-29C in the reply filed on 7/11/2022 is acknowledged. Claims 17-26 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (US 2477164 A), herein referred to as Bergman.
Regarding claim 17, Bergman discloses a sling for supporting a subject comprising:
a panel assembly including a left flank with a left end (side section A), a right flank with a right end (side section B), and an interflank panel (back section C), the interflank panel having a left extremity joined to the left end and a right extremity joined to the right end (see FIG. 3, extremities are defined as being integrally formed portions between side section A and back section C and between side section B and back section C); and a frangible closure member which secures the left flank to the right flank (eyelet holes 13 and 14 disposed at the inner ends of the side sections A and B). Examiner notes that the eyelets can be used to hold threads, strings, lines, ropes, etc. that allow for the side sections A and B to be fastened to each other, see FIG. 2 where a string is woven through the eyelets joining side sections A and B. Examiner furthermore notes that said material can be considered frangible since said fastening feature can be cut using cutting tools and instruments such as scissors. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
Regarding claim 18, Bergman, discloses sling has an effective dimension and when the frangible closure member is intact the sling effective dimension is a smaller dimension, and when the frangible closure member is broken the sling effective dimension is a larger dimension. Examiner notes that with a fastener intact, the size of the carrier is smaller due to the contraction between side section A and side section B via eyelets. Release of the fastener increases the distance between the two features and the size of the carrier.
Regarding claim 19, Bergman discloses closure member comprises a strip of material (see FIG. 3, string woven through eyelets can be considered an elongated strip of material).
Regarding claim 20, Bergman discloses the closure member comprises a thread (see FIG. 3, string woven through eyelets can be considered a string made up of a plurality of threads).
Regarding claim 21, Bergman discloses the closure member is not breakable by forces attributable to a downwardly acting load supported by the sling. Examiner notes that since the carrier holds a person within, the fastener woven through eyelets 13 and 14 can sustain the load of an occupant within during use.
Regarding claims 22 and 24, Bergman discloses (claim 22) the closure member is breakable only by a force or forces purposefully concentrated on the closure member, or (claim 24) the closure member is not breakable without the use of a tool. Examiner notes that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. The act of cutting requires concentration of force on a targeted area accomplishable by cutting tools such as knives and scissors. The limitations of the claim are therefore not considered patentable where cutting tools can be used to release the hold of a fastener woven through eyelet holes 13 and 14 in the device of Bergman.
Regarding claim 25, Bergman discloses the interflank panel comprises a medial segment (see FIG. 3, back section C is a single segment), at least one left intermediate segment laterally between the medial segment and the left flank, and at least one right intermediate segment laterally between the medial segment and the right flank (see FIG. 3, the outer edges of the back section C connecting to the side sections A and B can be considered left and right intermediate segments); and, the frangible closure member is a first closure member; and the sling also includes additional frangible closure members each of which secures one of the left intermediate segments to a right intermediate segment (see FIG. 2 and 3, eyelets 13 and 14 have a string woven through where the string consists of multiple strands fastening the outer edges of the back section C together).
Regarding claim 26, Bergman discloses a panel assembly including a left flank with a left end, a right flank with a right end (see FIGS. 1-3, side sections A and B), and an interflank panel (back section C), the interflank panel having a left extremity joined to the left end and a right extremity joined to the right end (see FIG. 2 and 3, eyelets 13 and 14 are fastenable together at the edges of section C together); and a frangible closure member which holds the flank ends in close proximity to each other (eyelets 13 and 14 comprise a string woven therebetween, see FIG. 2) and which is irreversibly breakable thereby enabling the flank ends to separate from each other and enlarging an effective dimension of the sling. Examiner notes that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In this case, it is noted that the ability to decouple side sections A and B from each other by cutting away the string woven through the eyelets does not bear patentable weight since it would result in the same claimed outcome of irreversibly breaking the connection between the inner edges of side sections A and B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, in view of Tippey (US 20050077200), herein referred to as Tippey.
Regarding claim 23, Bergman does not explicitly disclose the closure member is breakable without a tool. Tippey, however, discloses compressed package having expansion mechanism comprising release strips 42 that couple two sides of pleat 36 over a pliable member 34 for the purpose of quickly releasing the expansion mechanism in the packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bergman with the expansion mechanism of Tippey in order to provide a means for quickly releasing the slack of the carrier device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient slings relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Bergman and Tippey.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/29/2022